Citation Nr: 1726278	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from June 1973 to June 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  The current agency of original jurisdiction (AOJ) is the VA RO in Montgomery, Alabama.  A claim for DIC benefits based on service connection for the cause of the Veteran's death was received in March 2004.  

In November 2004, the appellant filed a written statement (on a VA Form 21-4138) indicating that she was submitting additional documents in support of the DIC claim; however, no additional documents were associated with the claims file.  In a June 2007 written statement, the appellant indicated that she filed a notice of disagreement in October 2004 with respect to the July 2004 rating decision, but never received a response from VA.  The appellant submitted a written statement (dated October 14, 2004) that expressed disagreement with the July 2004 denial of DIC benefits. 

In a January 2008 letter, the AOJ (now the VA RO in Montgomery, Alabama) notified the appellant that there was no evidence that a notice of disagreement had been received in their office within one year of the decision.  The RO treated the June 2007 written statement as a claim to reopen service connection for the cause of the Veteran's death.  A September 2008 rating decision continued to deny service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received to reopen the claim.  

A notice of disagreement postmarked prior to expiration of the proscribed period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.305(a) (2016).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

In addition to this statutory mailbox rule, there is also a common law mailbox rule. Under the common law mailbox rule, "if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed."  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (quoting Rosenthal v. Walker, 111 U.S. 185, 193 (1884)).  In Savitz v. Peake, 519 F.3d 1312, 1315 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the common law mailbox rule and the statutory postmark rule serve different purposes with the statutory postmark rule establishing when a particular document is deemed to have been received and the common law mailbox rule establishing whether the document is presumed to have been received at all.  

The Board finds that the appellant filed a timely notice of disagreement with the July 2004 rating decision that was received by VA within one year of the decision.  The November 2004 written statement/coversheet submitted by the appellant indicates she was continuing the appeal.  In June 2007, the appellant provided a copy of the October 2004 notice of disagreement claimed to have been filed with the RO.  The appellant has consistently indicated that she filed this notice of disagreement in October 2004.  

Further, while the January 2008 letter indicates that a notice of disagreement had not been received at the Montgomery, Alabama, RO within one year of the July 2004 rating decision, the AOJ at the time of the July 2004 rating decision was the VA RO in St. Petersburg, Florida.  It makes sense that the Montgomery, Alabama RO would not have received anything within one year of the July 2004 rating decision.  Such correspondence would have been mailed to the St. Petersburg, Florida, RO.  For this reason, the Board finds that the October 2004 notice of disagreement was received by the AOJ (then the St. Petersburg, Florida RO) within the one year following the July 2004 rating decision.  See Savitz, 519 F.3d at 1315.  Accordingly, the Board has recharacterized the issue on appeal to reflect that the appeal stems from an original claim for DIC benefits based on service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died in February 2004.

2.  The immediate cause of death listed on the death certificate was cirrhotic liver disease with chronic obstructive pulmonary disease (COPD) as a significant condition contributing to death, but not resulting in the underlying cause of death.  

3.  At the time of the Veteran's death, service connection was established for epidermal inclusion cysts, face and neck, status post removal from right ear, right mandible, and right neck, status post removal of squamous cell carcinoma, left cheek, right shoulder degenerative joint disease, hypertension, left knee degenerative joint disease, history of recurrent bilateral otitis externa and otitis media, right ring finger status post fracture, bilateral hearing loss, and chronic lumbosacral strain.        

4.  The service-connected disabilities did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause death, and did not aid or lend assistance to the production of death.

5.  At the time of the Veteran's death, service connection had not been established for cirrhotic liver disease or COPD.

6.  The Veteran was exposed to radiation during service while deployed at Enewetak Atoll for radiation cleanup duties from May to October 1979.

7.  The Veteran's COPD and cirrhotic liver disease have been attributed to a history of use of tobacco products and alcohol abuse, respectively.

8.  Service connection is precluded for disability due to the use of tobacco products or from alcohol abuse. 

9.  Cirrhotic liver disease and COPD first manifested many years after service separation and are not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 105(a), 1103, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general,             38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

In this case, the appellant was provided notice in March 2004, prior to the initial adjudication of the claim in July 2004.  The appellant was notified of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and VA and her respective duties for obtaining evidence.  

While the notice letter did not include a list of the disabilities for which the Veteran was service connected for at the time of death, the September 2008 rating decision included a list of the service-connected disabilities, which served to put the appellant on notice as to what was required.  Moreover, any timing deficiencies were cured by the readjudication of the claims in the statement of the case issued on April 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Additionally, the appellant has demonstrated an understanding of the elements of a claim for service connection for cause of death, via statements and evidence she has submitted throughout the course of the claim.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.  

VA satisfied its duty to assist the appellant in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, a VA medical opinion report, a copy of the death certificate, and lay statements.     

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A Veterans Health Administration (VHA) medical opinion (the report of which has been associated with the file) was obtained in March 2017.  The Board finds that the March 2017 VHA medical opinion, taken together with the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VHA examiner reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.

The appellant was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the cause of the Veteran's death was cirrhotic liver disease with COPD listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  Neither cirrhotic liver disease nor COPD is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.  

Additionally, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed veterans."  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  38 U.S.C.A.	 § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  

The second avenue for service connection is through 38 C.F.R. § 3.311(b)(2) (2016).  This provision provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

The third avenue for service connection is through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  Specifically, the appellant contends that liver and lung problems were caused by the Veteran's exposure to radiation during service while deployed to Enewetak Atoll for radiation cleanup duties.  See October 2004 notice of disagreement, February 2016 informal hearing presentation. 

First, the evidence of record reflects that the Veteran died in February 2004.  The cause of death was listed as cirrhotic liver disease with COPD as a significant condition contributing to death, but not resulting in the underlying cause of death.  See February 2004 death certificate.  The Veteran was not service connected for a liver or respiratory disorder, to include cirrhotic liver disease or COPD, at the time of death.  At the time of the Veteran's death, service connection had been established for epidermal inclusion cysts, face and neck, status post removal from right ear, right mandible, and right neck, status post removal of squamous cell carcinoma, left cheek, right shoulder degenerative joint disease, hypertension, left knee degenerative joint disease, history of recurrent bilateral otitis externa and otitis media, right ring finger status post fracture, bilateral hearing loss, and chronic lumbosacral strain.        

Next, the service treatment and personnel records indicate that the Veteran participated in the Enewetak Atoll Cleanup Operation from May to October 1979 and was assigned radiation cleanup duties.  As such, the Veteran was exposed to radiation during service.  

With respect to the disabilities for which service connection had been established at the time of the Veteran's death, there is no evidence of record purporting to relate any of the service-connected disabilities to the Veteran's death.  Nor has the appellant contended otherwise.  Rather, the appellant has consistently contended that the cirrhotic liver disease and COPD that caused the Veteran's death are related to in-service radiation exposure.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the service-connected epidermal inclusion cysts, face and neck, status post removal from right ear, right mandible, and right neck, status post removal of squamous cell carcinoma, left cheek, right shoulder degenerative joint disease, hypertension, left knee degenerative joint disease, history of recurrent bilateral otitis externa and otitis media, right ring finger status post fracture, bilateral hearing loss, and chronic lumbosacral strain did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause death, and did not aid or lend assistance to the production of death.  

The Board will also consider whether the Veteran's cause of death was related to any disease, injury, or other incident of service.  As noted above, the Veteran was exposed to radiation during service.  Neither cirrhotic liver disease nor COPD is listed as a disability which will be presumptively service connected for radiation-exposed veterans or a radiogenic disease.  See 38 C.F.R. §§ 3.309(d), 3.311(b).  Nor has the appellant alleged otherwise.  See 38 C.F.R. § 3.311(b)(4) (if a claim is based on a disease other than those listed, the claimant may submit or cite to competent scientific or medical evidence that the claimed condition is a radiogenic disease).  As such, these methods for establishing service connection for a disability that is claimed to be attributable to exposure to ionizing radiation are inapplicable and will not be further discussed.  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee, 34 F.3d 1039.    

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the cause of the Veteran's death (cirrhotic liver disease and COPD) is not related to active service, to include in-service radiation exposure.  A February 1989 service treatment record notes that pulmonary function testing was within normal limits and that the Veteran reported a two pack per day 20 year smoking history.  Chest x-rays revealed no significant radiographic abnormality.  

A July 1991 service treatment record notes that chest x-rays revealed no significant radiographic abnormalities and that the Veteran was a chronic smoker with a two and one half pack per day 17 year smoking history.  A September 1991 service treatment record notes that the Veteran reported drinking six beers per a day.  An assessment of mild ETOH (ethanol/alcohol) abuse was rendered.  An October 1991 service treatment record notes that the Veteran reporting quitting smoking 30 days prior with a two to three pack per day 18 year smoking history.  The Veteran reported an 18 year history of drinking six beers per day.   

The April 1993 service separation physical examination report notes that the Veteran's lungs and chest were clinically normal, a chest x-ray revealed no significant radiographic abnormalities, and the Veteran was encouraged to cease use of tobacco products.  On an associated report of medical history, the Veteran denied asthma, shortness of breath, and pain or pressure in the chest, and endorsed chronic cough.  The reviewing physician noted that the chronic cough was related to smoking and partially resolved.  No liver abnormalities were noted at the April 1993 service separation physical examination or recorded on the associated report of medical history. 

A March 1996 VA treatment record notes that the Veteran reported drinking 12 to 14 beers and using one half can of chewing tobacco per day.  The Veteran was counseled to stop alcohol use and offered referral to a treatment program, which he declined. 

December 2003 private treatment records note that ultrasounds of the liver were consistent with cirrhosis.  The Veteran was instructed to cease all alcohol intake and that it was unclear whether this instruction was followed.  The cirrhosis was noted to be alcohol-induced.  The December 2003 private treatment records note that, if the Veteran did not stop drinking, the cirrhosis would be terminal.

February 2004 private treatment records note a past medical history significant for cirrhosis of the liver, alcohol abuse, COPD, and urinary tract infection.  The Veteran reported smoking one pack of cigarettes per day and continuing to drink alcohol on occasion.  The private treatment records note that the Veteran had end stage cirrhosis of the liver secondary to alcohol abuse.  In February 2004, the Veteran was hospitalized briefly and the treating physician indicated that the Veteran was nearly terminal with nothing other than comfort measures indicated at that point.  The Veteran was placed on hospice and died in February 2004.  

In a March 2017 VHA medical opinion, the VA doctor opined that the most likely causative agent for the development of COPD in this particular Veteran was tobacco smoke.  The VHA doctor noted a long and significant history of smoking by the Veteran referencing two 1991 service treatment records noting a smoking history of two to three packs per day for 18 years as well as a hospital admission note close in time to the Veteran's death in 2004 noting continued smoking of one pack of cigarettes per day.  The VHA doctor noted that these treatment records substantiate very significant exposure to tobacco smoking, making it the most likely etiology for the reported chronic lung disease.  The VHA doctor further noted that the evidence of record reflected significant alcohol abuse and subsequent liver cirrhosis related to alcohol abuse.

With respect to the history of tobacco use, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2016).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The appellant filed the claim for DIC benefits based on service connection for the cause of the Veteran's death in March 2004.  VA regulations preclude service connection for a disability etiologically related to smoking, in this case, COPD.  Application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R.	 § 3.300, bars service connection for the cause of a veteran's death from a disability resulting from such use.  

With respect to the history of alcohol abuse, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990 (including in this case with the DIC claim received in March 2004).  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 105(a) (West 2014) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  38 C.F.R. § 3.301 (2016).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) (2016).  

The Board finds the December 2003 to February 2004 private treatment records and the March 2017 VHA medical opinion highly probative evidence that the cirrhotic liver disease and COPD were a result of alcohol abuse and tobacco use.  The private treatment records reflect contemporaneous medical records detailing the cause - alcohol abuse - of the cirrhotic liver disease that subsequently caused the Veteran's death.  The VHA doctor reviewed the claims file and had the requisite medical expertise to render a medical opinion regarding the cause of the Veteran's death and had sufficient and accurate facts, factual assumptions, and data on which to base conclusions, and stated the bases supporting the opinion that the COPD was related to tobacco use and the cirrhotic liver disease was related to alcohol abuse.  VA regulations preclude service connection for a disability etiologically related to tobacco use, in this case, COPD, as well as for a disability etiologically related to alcohol abuse, in this case, cirrhotic liver disease.  See 38 U.S.C.A. §§ 1110, 1103; 38 C.F.R. §§ 3.300, 3.301(a), (d). 

Throughout the course of this appeal, the appellant has contended that the Veteran's liver and respiratory disorders were caused by in-service radiation exposure.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,	 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).    

The Board finds that, under the facts of this case, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the cirrhotic liver disease and COPD that caused the Veteran's death.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the cause of the Veteran's death is a complex medical etiological question involving internal and unseen system processes, many of which are unobservable by the appellant.  The Board does not find the appellant competent to render an opinion as to the etiological nexus between in-service radiation exposure and the cause of the Veteran's death (non-service-connected cirrhotic liver disease and COPD), as the complex relationship between radiation exposure and non-radiogenic diseases is not susceptible to lay observation.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau at 1377, n.4 (lay persons not competent to diagnose cancer).  

Such opinion relating cirrhotic liver disease or COPD to radiation exposure would require specialized knowledge of the atomic/chemical components of radiation, the known complications from radiation exposure (derived from scientific studies), the disease process (mechanism) as to how radiation exposure could cause liver and respiratory disorder(s), knowledge of other causes and risk factors of liver and respiratory disorder(s), and knowledge of factors that differentiate liver and respiratory disorder(s) caused by radiation exposure from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the appellant competent to provide evidence of an etiological nexus between the in-service radiation exposure and the cause of the Veteran's death, especially in this case where said causes (cirrhotic liver disease and COPD) have been specifically attributed to tobacco use and alcohol abuse.  Further, as discussed below, the Board finds the appellant's contentions to be outweighed by the other evidence of record.  

The representative submitted an article abstract entitled "Optimization of chronic obstructive pulmonary disease treatment in clean-up workers of the Chornobyl NPP accident in the remote period after irradiation" with regard to the relationship, if any, between COPD and radiation exposure by cleanup workers at the Chernobyl nuclear reactor site.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).    

The article submitted by the representative discusses studies of clean-up workers of the Chernobyl nuclear accident and the association between radiation exposure and COPD.  The Board finds this article outweighed by the March 2017 VHA doctor's opinion that is based on the specific facts of this case, including discussing the radiation exposure to Enewetak Atoll, in opining it is less likely that the Veteran's COPD was incurred in or caused by active service, to include in-service exposure to radiation.  The VHA doctor discussed at length the nature of the radiation exposure at Enewetak Atoll during the cleanup project from 1977 to 1980.  The VHA doctor further noted that most studies have shown no association of noncancerous respiratory disease and radiation with the only reported association between radiation exposure and COPD coming from studies of clean-up workers of the Chernobyl nuclear accident.  The VHA doctor noted that the quality of the reported research on the Chernobyl incident appears rather low and contains significant grammatical and wording errors as well as significant methodological deficits impacting this area of research.  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

The VHA doctor reviewed the claims file, including the lay and medical evidence.  The VHA doctor had the requisite medical expertise to render a medical opinion regarding the etiology of the cause of the Veteran's death and had sufficient facts and data on which to base conclusions.  The VHA doctor addressed the assertions of a relationship between the cause of the Veteran's death and the in-service exposure to radiation.  The Board finds the March 2017 VHA medical opinion report to be highly probative.

The Board finds the weight of the evidence demonstrates that the cause of the Veteran's death was the result of tobacco use and alcohol abuse; therefore, service connection for cause of death based on these non-service-connected disabilities is barred by statute and regulation.  Further, the Board finds that the weight of the evidence demonstrates that no service-connected disability caused or substantially contributed to the Veteran's death; therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


